Citation Nr: 1115529	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  04-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability other than bipolar disorder, to include depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to September 1963. 


This matter initially came before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied entitlement to service connection for adjustment disorder with anxiety and depression.

In August 2007, the Board granted the Veteran's petition to reopen the claim for service connection for a psychiatric disability and denied the underlying service connection claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a July 2009 decision, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In November 2009, the Board remanded this matter for further development, in compliance with the Court decision.

In January 2011, the RO appears to have granted service connection for bipolar disorder as related to the service-connected dementia and provided a disability rating according to the General Rating Formula for Mental Disorders under the diagnostic code for bipolar disorder.

The issue of entitlement to special monthly compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA treatment records reveal that the Veteran has been diagnosed as having various psychiatric disabilities other than bipolar disorder.  For example, a December 2008 VA mental health medication management note indicated diagnoses of depressive disorder not otherwise specified and anxiety disorder not otherwise specified.

Service treatment records reflect that the Veteran was treated for emotional instability reaction in June 1963.  His June 1963 separation examination indicates that he had a psychiatric abnormality and that he was diagnosed as having emotional instability reaction.  He reported in a June 1963 report of medical history for purposes of separation from service that he experienced a history of depression, nervousness, and excessive worry due to difficulties with his parents.  Also, during a January 1988 hearing, he testified that he experienced depression in service.

Further, the Veteran has reported on several occasions, including during a February 1987 psychiatric evaluation at Clinch Valley Psychiatric Center that he had experienced psychiatric symptoms (e.g. nervousness, emotional problems) since he was a "young teen" and that when he was 17, he had been given the option of entering service or being sent to reform school.  At that time he had been having a lot of problems in the community.  He also, reported a lot of problems adjusting to service and that he experienced psychiatric problems ever since service.

The Veteran was afforded a VA psychiatric examination in December 2009.  He was diagnosed as having, among other things, anxiety disorder not otherwise specified.  The physician who conducted the examination opined that the anxiety disorder pre-dated service and was related to psychosocial stressors prior to service (i.e. the Veteran being put out of the house and his father leaving home). Furthermore, the disability was not related to the diagnosed bipolar disorder.  No further explanation or reasoning was provided.

The December 2009 VA examination is inadequate because the examiner did not adequately address whether the Veteran's psychiatric disability other than bipolar disorder (i.e. anxiety disorder) pre-existed service.  Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

Although the examiner opined that the Veteran's anxiety disorder pre-existed service, the March 1961 entrance examination reveals that there were no psychiatric abnormalities at the time the Veteran entered service and, therefore, he is presumed sound.  38 U.S.C.A. § 1111 (West 2002).  It is unclear whether the examiner found that the disability clearly and unmistakably pre-existed service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Although, the examiner opined that the Veteran's anxiety disorder pre-existed service, the examiner did not provide any opinion concerning whether the disability was aggravated by service beyond normal progression.

Further, the December 2009 opinions were unaccompanied by any specific explanation or reasoning and are therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

An October 1987 VA social work survey reveals that the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits for an unspecified disability.  In a June 2009 letter, the Veteran's wife clarified that the Veteran had been granted SSA disability benefits in the late 1980s due to bipolar disorder.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and appear to be directly relevant to the claim for service connection for a psychiatric disability other than bipolar disorder.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).  

In its November 2009 remand, the Board instructed the AOJ to obtain and associate with the Veteran's claims file any treatment records for a psychiatric disability from Dr. Thymius of Access Health in Beckley, West Virginia.  In December 2009, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for treatment provided to the Veteran from Dr. Thymius.  However, as noted by the Veteran's representative in its March 2011 statement, it does not appear as if any efforts were made to obtain the identified treatment records from Dr. Thymius.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As no efforts have been made to obtain relevant treatment records from Dr. Thymius, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its November 2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file.

2.  The AOJ should take all necessary steps to obtain and associate with the claims file all treatment records for a psychiatric disability from Dr. Thymius with Access Health in Beckley, West Virginia. 
All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

3.  After any evidence received from SSA and any additional treatment records have been obtained and associated with the Veteran's claims file, schedule him for a VA psychiatric examination to determine whether any of the current psychiatric disabilities, other than bipolar disorder, were incurred or aggravated in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether any of the Veteran's current psychiatric disabilities, other than bipolar disorder, clearly and unmistakably pre-existed service and, if so, whether the disability, other than bipolar disorder, was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease. 

If any of the current psychiatric disabilities, other than bipolar disorder, did not clearly and unmistakably pre-exist service, and was not clearly and unmistakably not permanently aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities, other than bipolar disorder, had its onset in service, is related to his in-service psychiatric problems, or is otherwise the result of a disease or injury in service. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities, other than bipolar disorder, were either caused or aggravated (made worse) by his diagnosed bipolar disorder.  The examiner should quantify the amount of any aggravation, if possible.  

In formulating the above opinions, the examiner should acknowledge and discuss the previous diagnoses of depressive disorder and anxiety disorder.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of a history of psychiatric problems since service, must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

